Citation Nr: 1631924	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-26 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) disability benefits in the amount of $19,501.37 was properly created.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 letter from the Debt Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  In that letter, the RO indicated it had implemented its actions outlined in a January 2009 letter, specifically, terminating the Veteran's pension benefits on the 61st day following his incarceration.

In his October 2011 substantive appeal, VA Form 9, the Veteran stated that he wished to be represented by a Veterans Service Organization.  In June 2016, the Board sent a letter to the Veteran providing him instruction on how to obtain representation and indicating it would delay action for 30 days.  The Veteran did not respond or otherwise take action in response to the letter.

The issue of entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $19,501.37 has been raised by the record in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include sending the appropriate forms to the Veteran.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran was convicted of a felony and incarcerated from November 2007, with a release date set for July 2015; the date that his pension payments were stopped was in January 2008, the 61st day of his incarceration following the conviction.


CONCLUSION OF LAW

There is a valid debt resulting from an overpayment of benefits in the amount of $19,501.37.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501, 3.666 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In this case, the Veteran's claim involves the validity of a creation of an overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify provisions of the Veteran Claims Assistant Act does not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply, see Edwards v. Peake, 22 Vet. App. 57, 60 (2008) (assuming but not deciding that the duty to assist did not apply to a waiver request), the Board finds no deficiency in this case.  The Board has referred the issue of whether waiver of the validly created overpayment is warranted and the decision on the issue of the validity of the debt and has thus read the Veteran's pleadings sympathetically.  Id.  Moreover, the decision on this issue is one that is required as a matter of law as discussed below.  C.F.R. § 3.159(b)(3)(ii) (2015) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (2015) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The Veteran has not identified any outstanding records or additional evidence that is necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice with the Board proceeding with an appellate decision at this time.

II. Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  As noted, the waiver request has been referred to the AOJ.

In August 2003, the Veteran was granted pension disability benefits with a combined evaluation of 80 percent for pension purposes only.  He was subsequently incarcerated.  VA law prohibits payment of compensation benefits to incarcerated veterans beginning the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666.  VA continued the pension benefit payments while the Veteran was incarcerated.  VA therefore found that a debt of $19,501.37 was created, that being the amount of compensation paid to the Veteran during the period from January 2008, the 61st day of imprisonment following conviction, through October 2009. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.  Where any individual to or whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666.

The Veteran contends that VA withheld his pension payments in November or December 2007 due to his incarceration, which he did not appeal.  He states that approximately six months later, for unknown reasons, VA once again started issuing his pension payments, which were mailed to his aunt's house.  He contends that the debt is not valid because VA was aware that he was incarcerated but continued to mail him his pension payments.

The claims file does not contain statements from the Veteran informing VA of his incarceration in November or December 2007 or statements from VA regarding discontinuance of his pension payments.  The evidence reflects that VA was first notified of the Veteran's incarceration in January 2009 by the Missouri Department of Corrections, which provided documentation showing that the Veteran had been incarcerated since November 2007.  The law and regulations require that VA discontinue pension payments effective the 61st day of imprisonment following conviction and that it what it did.  As such, the Board finds the creation of the debt in the amount of $19,501.37 to be valid.

ORDER

An overpayment of VA disability benefits in the amount of $19,501.37 was properly created and the appeal as to the validity of this debt is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


